Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.23 Page 1 of 64



       David C. Parisi (SBN 162248)
   1 dcparisi@parisihavens.com
       PARISI & HAVENS LLP
   2 100 Pine Street, Suite 1250
       San Francisco, California 94111
   3 Telephone: (818) 990-1299
       Facsimile: (818) 501-7852
   4
       Yitzchak H. Lieberman (SBN 277678)
   5 ylieberman@parasmoliebermanlaw.com
       PARASMO LIEBERMAN LAW
   6 7400 Hollywood Blvd, #505
       Los Angeles, California 90046
   7 Telephone: (917) 657-6857
       Facsimile: (877) 501-3346
   8
       Ethan Preston (SBN 263295)
   9 ep@eplaw.us
       PRESTON LAW OFFICES
  10 4054 McKinney Avenue, Suite 310
       Dallas, Texas 75204
  11 Telephone: (972) 564-8340
       Facsimile: (866) 509-1197
  12
       Attorneys for Plaintiffs Samuel Katz
  13 and Lynne Rhodes, on their own behalf, and
       behalf of all others similarly situated
  14
                         IN THE UNITED STATES DISTRICT COURT
  15                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
  16 SAMUEL KATZ and LYNNE                          No.   '21CV133 W      MSB
     RHODES, individually, and on their
  17 own behalf and on behalf of all                DECLARATION OF ETHAN
     others similarly situated,                     PRESTON SUPPORTING
  18                                                PLAINTIFFS’ MOTION TO
                              Movants,              COMPEL PRODUCTION BY
  19                                                SHELL ENERGY NORTH
                        v.                          AMERICA (US), LP
  20
       SHELL ENERGY NORTH                           Originating Case: Katz v. Liberty
  21 AMERICA (US), LP, a California                 Power Corp., LLC, Liberty Power
       corporation,                                 Holdings, LLC, No. 1:18-cv-10506,
  22                                                pending in the United States District
                              Respondent.           Court for the District of
  23                                                Massachusetts
  24
  25
  26 ETHAN PRESTON hereby declares:
  27           1.       My name is Ethan Preston. I am over the age of eighteen and am fully
  28 competent to make this declaration. I am one of the attorneys representing
       Preston Declaration                         1
Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.24 Page 2 of 64




   1 Plaintiffs in the above-titled action. I have personal knowledge of all of the facts
   2 set forth in this declaration and could testify thereto if called to do so, except where
   3 specifically stated otherwise.
   4           2.       The Stipulated Protective Order: On May 25, 2018, the originating
   5 Court entered a stipulated protective order (“SPO”) for confidential information in
   6 this case. (See Stipulated Protective Order, Katz v. Liberty Power Corp., LLC, No.
   7 18-10506 (D. Mass. May 25, 2018), ECF No. 20.) A true and correct copy of this
   8 SPO is attached as Exhibit 1 to this Declaration.
   9           3.       The Court’s Discovery Order: On June 26, 2020, the originating
  10 Court entered an order compelling Defendants Liberty Power Corp., LLC and/or
  11 Liberty Power Holdings, LLC (“Defendants”) to comply with various discovery
  12 requests, including communications with persons who received a subpoena about
  13 the case (Request for Production of Documents (“RPD”) 12), and documents
  14 concerning financial transactions with Defendants’ insiders and affiliates (RPDs
  15 70-72 and 77-78). Katz v. Liberty Power Corp., LLC, No. 18-10506, 2020 WL
  16 3492469, *4-7 (D. Mass. June 26, 2020) (“Katz II”). On December 7, 2020,
  17 Plaintiffs moved to enforce the Court’s order with respect to RPDs 70-72 and 77-
  18 78. (Plaintiffs’ Motion to Enforce the Court’s Financial Discovery Order, Katz v.
  19 Liberty Power Corp., LLC, No. 18-10506 (D. Mass. Dec. 7, 2020), ECF No. 243.)
  20 On December 11, 2020, Plaintiffs moved to enforce the Court’s order with respect
  21 to RPD 12 and certain other discovery. (Plaintiffs’ Motion for a Privilege Log and
  22 Other Relief, Katz v. Liberty Power Corp., LLC, No. 18-10506 (D. Mass. Dec. 11,
  23 2020), ECF No. 247.) Briefing on both those motions is now complete.
  24           4.       Defendants Produce Promissory Notes: On August 26, 2020,
  25 Defendants produced two promissory notes under which Defendants’ owners
  26 (including David Hernandez, Defendants’ CEO) loaned money to Defendants
  27 (labeled LP_089276-84, and designated as confidential under the SPO).
  28 Defendants described these promissory notes as “responsive to Request Nos. 71
       Preston Declaration                        2
Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.25 Page 3 of 64




   1 and 77.” The second promissory note (reflecting a loan to Holdings) references a
   2 contemporaneous “Mezzanine Loan Agreement.”
   3           5.       Defendants Produce the Mezzanine Loan Agreement: On
   4 September 24, 2020, Defendants produced a redacted copy of the Mezzanine Loan
   5 Agreement and a related Security Agreement (LP_089285-318, also designated as
   6 confidential under the SPO). The Mezzanine Loan Agreement refers to and
   7 effectively incorporates the terms of several other documents into its terms:
   8                    •    the Intercreditor Agreement (referenced at LP_089288, 290,
                             292, 294);
   9
                        •    the First Lien Documents (referenced at LP_089287, 290, 292,
  10                         293, 294, 295); and
  11                    •
                     the Third Lien Documents (referenced at LP_089289, 294,
                     295).
  12
     The Mezzanine Loan Agreement identifies Boston Energy Trading and Marketing
  13
       LLC (“BETM”) as the First Lien Lender, and Shell Energy North America (US),
  14
       LP (“SENA”) as the Third Lien Lender. The Second Lien Lenders include David
  15
       Hernandez. As Third Lien Lender, SENA is Defendants’ creditor and has
  16
       presumably accepted more risk than the other, more senior creditors. Defendants
  17
       have not produced the Intercreditor Agreement, the First Lien Documents, the
  18
       Third Lien Documents, or any communications with BETM or SENA (including
  19
       any diligence documents that describe this litigation and would be responsive to
  20
       RPD 12).
  21
               6.       Defendants Produce the Management Services Agreements: On
  22
       November 4, during the conference, Defendants produced certain documents
  23
       identified in the Mezzanine Loan Agreement, including two Management Services
  24
       Agreements (“MSAs”) (LP_1544196-209, also designated as confidential under
  25
       the SPO). These MSAs provide for Liberty Power Holdings, LLC to pay Liberty
  26
       Power Corp., LLC for various expenses Corp. incurs in managing and/or operating
  27
       Holdings’ business, and retain records for such expenses. (LP_1544197(Sections
  28
       Preston Declaration                        3
Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.26 Page 4 of 64




   1 3.1 and 3.2); LP_1544202 (Schedule A); LP_1544204 (Sections 3.1 and 3.2);
   2 LP_1544209 (Schedule A).) Defendants have ignored Plaintiffs’ requests to
   3 produce those expense records.
   4           7.       BETM Documents Reflect Payments to David Hernandez: On
   5 November 18, 2020, Plaintiffs served a subpoena on BETM. On January 8, 2021,
   6 BETM produced certain documents to Plaintiffs (BETM0001-0144, also as
   7 confidential under the SPO). BETM’s production includes a document titled
   8 “Index of Liberty Power Corp. Funding Requests for Payments to Its Managers,
   9 Other Members, Insiders and/or Affiliates Since July 2020” which reflects various
  10 requests for payments to David Hernandez since July 21, 2020 to the present.
  11 (BETM0001.) Despite Plaintiffs’ automated search and review of Defendants’
  12 production, they have not found any communications with BETM or any
  13 documents reflecting Corp.’s payments to David Hernandez.
  14           8.       SENA Has a San Diego Office: Plaintiffs’ counsel downloaded
  15 correspondence from SENA at https://ww2.arb.ca.gov/sites/default/files/classic//
  16 fuels/lcfs/workshops/12042017_shellenergy.pdf. The correspondence provides the
  17 address SENA’s San Diego office at Shell Energy North America, 4445 Eastgate
  18 Mall, Suite 100, San Diego, California 92121.
  19           9.       SENA Has a Security Interest in Defendants: In September 2020,
  20 Plaintiffs’ counsel obtained a UCC filing from the Delaware Secretary of State for
  21 Defendants reflecting SENA’s security interest in all Defendants’ assets, dated
  22 February 18, 2014. A true and correct copy of this UCC filing is attached as
  23 Exhibit 2 to this Declaration.
  24           10.      Plaintiffs’ Subpoena: On December 2, 2020, Plaintiffs served a
  25 subpoena on SENA. A true and correct copy of Plaintiffs’ subpoena, together with
  26 proof of service, is attached as Exhibit 3 to this Declaration. The subpoena contains
  27 the following directions regarding native format:
  28                    Shell shall produce any electronic documents requested herein in
       Preston Declaration                          4
Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.27 Page 5 of 64



                   “native format,” meaning the format in which they are ordinarily used
   1               or accessed by it outside of litigation. Native format explicitly
                   includes application-specific metadata (like File Properties for Shell
   2               Word .doc files) and file system metadata (like the date of creation
                   and modification and file permissions stored in an NTFS-formatted
   3               file system). In particular, Shell shall produce electronic documents
                   with their original filepath.
   4
     (Ex. 3 at 4.) The subpoena sought the following documents:
   5
                        1.    All communications with Liberty Power since March 16, 2014.
   6
                        2.    All documents which Shell relied on or reviewed in preparation
   7                          for any transaction(s) (including any loan or secured interest)
                              with Liberty Power since March 16, 2014.
   8
                        3.    All documents concerning any communication regarding the
   9                          case captioned above (including this Subpoena) between Shell
                              and another person (excluding Plaintiffs and their attorneys).
  10
                        4.    All documents concerning any incident in which any document
  11                          which would be or would have been responsive to this
                              subpoena was destroyed, delinked, de-referenced, deleted,
  12                          and/or access to such document was lost (including by way of
                              example but not limited to any document retention policy under
  13                          which any document which would be or would have been
                              responsive to this subpoena was destroyed, delinked, de-
  14                          referenced, deleted, and/or access to such document was lost).
  15                    5.    To the extent that you intend to charge Plaintiff any cost or
                              expense for complying with this subpoena, all documents on
  16                          which you may rely to support such cost or expense.
  17                    6.    To the extent that you object to this subpoena, every document
                              on which you may rely to support such objection in any dispute
  18                          regarding this subpoena.
  19 (Ex. 3 at 6-7.)
  20           11.      Plaintiffs’ Initial Efforts to Meet and Confer Were Unsuccessful:
  21 On December 7, 2020, SENA’s representative contacted Plaintiffs’ counsel by
  22 email to request 60 day extension. The same day, Plaintiffs’ counsel emailed
  23 SENA’s representative to make a counterproposal. Plaintiff and SENA continued
  24 to exchange various communications, but SENA indicated on December 17 that it
  25 had not received prior emails from Plaintiffs’ counsel. SENA’s email stated, in
  26 relevant part, “Thank you for your voicemail. I did see the previous
  27 communications from you and, yes, they were in my Spam folder.”
  28           12.      SENA’s Objections to the Subpoena: On December 15, 2020,
       Preston Declaration                          5
Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.28 Page 6 of 64




   1 SENA mailed and emailed formal objections to the subpoena. A true and correct
   2 excerpt of SENA’s objections is attached as Exhibit 4 to this Declaration. For each
   3 of the subpoena’s requests, SENA’s objections states:
   4                 Shell objects to this request as overly broad and unduly burdensome.
                     Shell objects to this request as it seeks information not relevant to the
   5                 subject matter of the litigation. Shell objects to this request to the
                     extent that it seeks information not in Shell’s possession, custody, or
   6                 control. Shell objects to this request to the extent that it seeks
                     information covered by the attorney client privilege, work product
   7                 doctrine and/or any other applicable privileges. As stated above, Shell
                     has attempted to confer with the subpoenaing party to further
   8                 understand what is being requested but has not received a response.
                     Shell reserves the right to supplement this subpoena should relevant,
   9                 responsive, and non-privileged information become available.
  10   (Ex. 4 at 1-2.)
  11           13.      Plaintiffs’ Meet and Confer Letter: On December 16, 2020,
  12 Plaintiffs’ counsel emailed and faxed a meet and confer letter to SENA’s
  13 representatives. A true and correct copy of the meet and confer letter is attached as
  14 Exhibit 5 to this Declaration. Generally, the meet and confer letter identifies
  15 deficiencies in SENA’s objections to the subpoena. The letter also indicated that
  16 SENA’s objections were too generic to facilitate the meet and confer process, and
  17 stated they would be “better able to discuss Shell’s objections if [they understood]
  18 what responsive documents exist, and the available methods and means of
  19 collection, so Plaintiffs can make an informed decision about how to narrow the
  20 subpoena.” Plaintiffs’ counsel also called SENA’s representatives but was
  21 unsuccessful speaking with any of them, and left a voicemail.
  22           14.      Plaintiffs Continue to Meet and Confer: On December 18, 2020,
  23 Plaintiffs’ counsel met and conferred with SENA’s representative by telephone.
  24 During that call, SENA indicated its views the subpoena was both overbroad and
  25 that SENA had not located custodians with responsive records. SENA and
  26 Plaintiffs agreed to meet and confer again by telephone on January 7, 2021. On
  27 January 7, SENA emailed that it “still [had] not been able to locate a custodian that
  28 would have access to any relevant documents,” and asked to continue the meet and
       Preston Declaration                        6
Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.29 Page 7 of 64




   1 confer. Plaintiffs’ counsel inquired by what SENA had done to locate custodians
   2 with responsive documents, and which individuals SENA had contacted regarding
   3 responsive documents. SENA’s representatives indicated in emails that it had
   4 “reached out to several different people internally to determine who may have been
   5 involved with Liberty Power,” and that it did “not think it is necessary to identify
   6 who we have spoken to.”
   7           15.      On January 18, 2021, Plaintiffs met and conferred with SENA again.
   8 During the call, SENA indicated it had monthly financial reporting from
   9 Defendants and documents reflecting its due diligence with respect to Defendants
  10 dated from 2012 (rather than 2014, as the UCC filings indicate). SENA also
  11 indicated that it would contact its own custodians and Defendants later that day,
  12 and seek Defendants’ permission before producing monthly financial reporting.
  13 Plaintiffs and SENA did not otherwise narrow their dispute, although Plaintiffs
  14 proposed sequencing and staging the production to specific categories of
  15 documents to mitigate SENA’s objections.
  16           16.      On January 19, 2021, Plaintiffs’ counsel sent an email which stated in
  17 relevant part:
  18                    Thanks for the call yesterday. I understand you planned to reach out to
                        Liberty and others at Shell yesterday. Please let us know what you’ve
  19                    learned.
  20                 You indicated that Shell had performed a due diligence on Liberty at
                     the outset of the relationship in 2012. As we have had more
  21                 opportunity to consider the matter, it occurs to us this might be
                     relevant to Liberty Power’s state of mind with respect to its internal
  22                 compliance policies going into the start of the class period (2014).
                     Please let us know if Shell will provide its initial due diligence and
  23                 any subsequent due diligence, as well as the monthly financial reports
                     and funding requests we discussed. As I mentioned, it certainly
  24                 warrants giving Shell a little bit more time to see if we can resolve this
                     through the meet and confer process, by staging productions.
  25
       Plaintiffs’ counsel shortly followed up with another email attaching a copy of the
  26
       originating court’s SPO. At the time of this Declaration, however, SENA has not
  27
       responded to Plaintiffs’ emails.
  28
       Preston Declaration                          7
Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.30 Page 8 of 64




   1           17.      Certification: Pursuant to 28 U.S.C. § 1746, I certify under penalty of
   2 perjury under the laws of the United States of America that the foregoing is true
   3 and correct.
   4
       Dated: January 22, 2021             By: s/Ethan Preston
   5                                             Ethan Preston
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       Preston Declaration                          8
Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.31 Page 9 of 64




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                         EXHIBIT 1
       Exhibits to Preston Declaration
Case 3:21-cv-00133-W-MSB    Document
        Case 1:18-cv-10506-ADB       1-3 Filed
                                Document       01/22/21
                                         20 Filed       PageID.32
                                                   05/25/18 Page 1 Page
                                                                   of 18 10 of 64



                              UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MASSACHUSETTS

SAMUEL KATZ, an individual, on his                            )
own behalf and on behalf of all others                        )
similarly situated,                                           )
                Plaintiff,                                    )
                                                              )
v.                                                            )             Case No. 1:18-cv-10506-ADB
                                                              )
LIBERTY POWER CORP., LLC,                                     )
LIBERTY POWER HOLDINGS, LLC,                                  )
Delaware limited liability companies,                         )
DAVID HERNANDEZ and ALBERTO                                   )
DAIRE, individuals,                                           )
              Defendants.                                     )
                                                              )

                                   AGREED PROTECTIVE ORDER

        Plaintiff and Defendants Liberty Power Corp., LLC, and Liberty Power Holdings, LLC1

(collectively, the “Parties”), agree that certain information subject to discovery in this action may

contain private or personally sensitive information, trade secrets or other confidential,

proprietary and/or commercially-sensitive information. The Parties ask the Court to enter this

protective order (“Protective Order” or “Order”) to assist in the flow of discovery materials, to

facilitate the prompt resolution of disputes over confidentiality of discovery materials, to protect

and ensure the confidential treatment of information, and to ensure that the Parties are permitted

reasonably necessary uses of such materials in preparation for and in the conduct of trial. The

Parties acknowledge that this Order does not confer blanket protections on all disclosures or

responses to discovery and that the protection it affords from public disclosure and use extends

only to the limited information or items that are entitled to confidential treatment under the


1
 Individual Defendants David Hernandez and Alberto Daire were named only in Counts IV and V of the Complaint
and are not Parties to this Protective Order. The Parties expect to dismiss these Defendants voluntarily and without
prejudice via stipulation. The two individual Defendants reserve their right to challenge this Court’s jurisdiction
over them.
Case 3:21-cv-00133-W-MSB    Document
        Case 1:18-cv-10506-ADB       1-3 Filed
                                Document       01/22/21
                                         20 Filed       PageID.33
                                                   05/25/18 Page 2 Page
                                                                   of 18 11 of 64



applicable legal principles in this Protective Order. The Parties further acknowledge, as set forth

in Section 17, below, that this Order does not entitle them to file confidential information under

seal; Local Rule 7.2 sets forth the procedures that must be followed and the standards that will be

applied when a Party seeks permission from the court to file material under seal.

A.     Scope and Definitions

       1.      This Protective Order applies to all information, documents, testimony and/or

things subject to discovery in this action which contain private, personal, non-public,

confidential information and/or trade secrets designated as Protected Material pursuant to the

terms of this Order; as well as any secondary material, such as pleadings, written discovery,

expert reports, notes, summaries or any other materials that contain, describe or reflect such

information.

       2.      In determining the scope of information that a Party may designate as its

Protected Material, each Party acknowledges the importance of client access to information

necessary to client decision-making in the prosecution or defense of litigation, and therefore

agrees that designations of information as Protected Material and responses to requests to permit

further disclosure of Protected Material shall be made in good faith and not (1) to impose burden

or delay on an opposing Party, or (2) for tactical or other advantage in litigation.

       3.      “Protected Material” means any information designated, in proper accordance

with this Order, as “CONFIDENTIAL.”

       4.      “Discovery Material” means all items or information, including from a non-Party,

regardless of the medium or manner generated, stored or maintained (including testimony,

transcripts or tangible things) that are produced, disclosed or generated in connection with

discovery in this matter, including documents, deposition testimony or discovery responses.




                                              2
Case 3:21-cv-00133-W-MSB    Document
        Case 1:18-cv-10506-ADB       1-3 Filed
                                Document       01/22/21
                                         20 Filed       PageID.34
                                                   05/25/18 Page 3 Page
                                                                   of 18 12 of 64



        5.      “Producing Party” shall refer to any Party to this action, or to any Third-Party

(whether voluntarily or pursuant to subpoena), who designates any Discovery Material as

Protected Material.

        6.      “Receiving Party” shall refer to any Party in this litigation who receives Protected

Material from a Producing Party.

        7.      “Outside Counsel” shall refer to (1) outside counsel who represent a Party in

connection with this action, and (2) partners, associates, contract lawyers, employees, and staff

of such counsel to whom it is reasonably necessary to disclose the information for this litigation,

including supporting personnel employed by the attorneys, such as paralegals, legal translators,

legal secretaries, and legal clerks.

        8.      “Designated Outside Consultant” shall refer to a person with specialized

knowledge or experience in a matter pertinent to this litigation who has been retained by Outside

Counsel to serve as an expert witness or as a litigation consultant in this matter, and who is not a

current employee of a Party or of a competitor of a Party and who, at the time of retention, is not

anticipated to become an employee of, or a non-litigation consultant of a Party or a competitor of

a Party.

        9.      “Professional Vendors” shall refer to persons or entities that provide litigation

support services (e.g., photocopying; videotaping; translating; designing and preparing exhibits,

graphics, or demonstrations; organizing, storing, retrieving data in any form or medium; etc.) and

their employees and subcontractors who have been retained by Outside Counsel in this litigation,

and who are not current employees of a Party or of a competitor of a Party and who, at the time

of retention, are not anticipated to become employees of a Party or a competitor of a Party. This

definition includes but is not limited to electronic discovery (“ESI”) vendors, professional jury or




                                              3
Case 3:21-cv-00133-W-MSB    Document
        Case 1:18-cv-10506-ADB       1-3 Filed
                                Document       01/22/21
                                         20 Filed       PageID.35
                                                   05/25/18 Page 4 Page
                                                                   of 18 13 of 64



trial consultants retained in connection with this litigation and individuals retained by such

consultants to assist them in their work. Professional Vendors do not include consultants who fall

within the definition of Designated Outside Consultant.

       10.     The Producing Party shall mark or label each document and thing that it deems to

be Protected Material with the following term: “CONFIDENTIAL” if it contains information

that is not readily available to the general public and that is sensitive and/or could cause

competitive harm if disclosed to an unauthorized person. No item shall be deemed

“CONFIDENTIAL” if it is disclosed in a printed publication available to the public or trade, is

generally known to the public or , or is or comes to be known to a Party through means not

constituting breach of any proprietary or confidential relationship or obligation or breach of this

Protective Order.

       11.     Each party or third party that designates material for protection under this

Protective Order must take care to limit such designations only to material that the party believes

in good faith meets the appropriate standards. The burden of proving the confidentiality of any

information designated for protection under this Protective Order shall remain with the Party or

Third Party making such designation.

B.     Designation of Protected Material

       12.     Any Party to this litigation and any Third-Party covered by this Order shall have

the right to designate Protected Material subject to this Order any information, document, or

thing, or portion of any document or thing: (a) that contains trade secrets, competitively

sensitive technical, marketing, financial, sales or other confidential business information, (b) that

contains private or confidential personal information, or (c) that contains information received in

confidence from Third Parties. Any Party to this litigation or any Third-Party covered by this

Order, who produces or discloses any Protected Material, including without limitation any


                                              4
Case 3:21-cv-00133-W-MSB    Document
        Case 1:18-cv-10506-ADB       1-3 Filed
                                Document       01/22/21
                                         20 Filed       PageID.36
                                                   05/25/18 Page 5 Page
                                                                   of 18 14 of 64



information, document, thing, interrogatory answer, admission, pleading, or testimony, shall

place on each page (or ESI slip sheet for native files or electronic file or medium containing

electronic file(s)) and each thing (including ESI slip sheets for native files, or electronic, optical,

magneto-optical, magnetic, etc. media) to which the designation applies the legend

“CONFIDENTIAL” in a manner that clearly identifies the Discovery Material designated as

Protected Material. If only a portion or portions of such information, document, answer,

admission, pleading, testimony, or other thing qualifies for protection, the Producing Party must

clearly identify the protected portion(s).

        13.     All Protected Material shall be used by the Receiving Party solely for purposes of

prosecuting claims or defenses in this action, shall not be used by the Receiving Party for any

business, commercial, competitive, personal or other purpose, and shall not be disclosed by the

Receiving Party to anyone other than as provided in Paragraphs 15 and 16, unless and until the

restrictions herein are removed either by written agreement of counsel for the Producing Party or

by Order of the Court. .

        14.     In the case of a non-party producing Materials containing Confidential

Information to a party to this agreement pursuant to a subpoena, a non-party document

production request, or otherwise, those Materials may be marked in accordance with this Order

and afforded all protections hereunder.

C.      Access to Protected Material

        15.     Protected Material and the contents of Protected Material may be disclosed only

to the following individuals under the following conditions as provided in Paragraphs 15-16:

                (a)     Outside Counsel;

                (b)     Any party to this action and any employees (including legal department

individuals), officers, or directors of a corporate or individual party to this action who in-house


                                               5
Case 3:21-cv-00133-W-MSB    Document
        Case 1:18-cv-10506-ADB       1-3 Filed
                                Document       01/22/21
                                         20 Filed       PageID.37
                                                   05/25/18 Page 6 Page
                                                                   of 18 15 of 64



or outside counsel of the Receiving Party reasonably and in good faith believes need access to

Protected Material for purposes of the proceeding;

               (c)     Designated Outside Consultants retained by Outside Counsel for purposes

of this action, and only to the extent the Protected Material is germane to the expert’s or

consultant’s scope of engagement in this action, provided that the Outside Counsel that hired the

Designated Outside Consultant has signed “Protective Order Undertaking,” attached hereto as

Exhibit A;

               (d)     Secretarial, paralegal, clerical, duplicating and data processing personnel

of individuals permitted to receive Protected Material;

               (e)     The Court and Court personnel;

               (f)     Any witness (during deposition or trial) may be shown or examined on

any Protected Material that the witness authored or received a copy of, or persons who have prior

knowledge (based on written documentation) of the contents of the Protected Material, or

persons who participated in events described or contained in the Protected Material, and the

witness has signed Exhibit A, or if the Producing Party consents to such disclosure; and

               (g)     Professional Vendors retained by or for the parties to assist in preparing

for pretrial discovery, trial and/or hearings including, but not limited to, court reporters,

translators, litigation support personnel, jury consultants, individuals to prepare demonstrative

and audiovisual aids for use in the courtroom or in depositions or mock jury sessions, as well as

their staff, stenographic, and clerical employees whose duties and responsibilities require access

to such materials.

       16.     A Party may disclose Protected Material designated as “CONFIDENTIAL” only

to the individuals described in Paragraph 15(a), (b), (c), (d), (e), (f) and (g) above.




                                               6
Case 3:21-cv-00133-W-MSB    Document
        Case 1:18-cv-10506-ADB       1-3 Filed
                                Document       01/22/21
                                         20 Filed       PageID.38
                                                   05/25/18 Page 7 Page
                                                                   of 18 16 of 64



       17.     Protected Material shall be used only by individuals permitted access to it under

Paragraphs 15 and 16 and then only for purposes of this action. Protected Material, copies

thereof, and the information contained therein, shall not be disclosed in any manner to any other

individual, until and unless (a) the Producing Party waives the claim of confidentiality, (b) as

otherwise provided in this Protective Order, or (c) the Court orders such disclosure.

               (a)     A Party that seeks to file under seal any Protected Material must comply

with Local Rule 7.2. Protected Material may only be filed under seal pursuant to a court order

authorizing the sealing of the specific Protected Material at issue, regardless of whether it was

designated as “CONFIDENTIAL.” A Receiving Party may request to file Protected Material

under seal under Local Rule 7.2. The Receiving Party’s motion shall identify the document or

portions thereof which contain the Protected Material and identify the Producing Party. The

Receiving Party’s motion shall include the following language:

               This motion to file the referenced material under seal is made pursuant to Local
               Rule 7.2 and the stipulated protective order entered in this case. Under the
               stipulated protective order, the party which designated the referenced material as
               confidential has five (5) court days to file a declaration identifying all facts on
               which the Producing Party rests its contention that the Court should permit the
               Protected Material to be filed under seal, and any other support for such
               contention.

       (b)     Within five (5) business days after the Receiving Party’s request to file Protected

Material under seal, the Producing Party must file a declaration containing all facts on which the

Producing Party rests its contention that the Court should permit the Protected Material to be

filed under seal (and any other supporting material it wishes to file). If the Producing Party does

not file such declaration within five (5) business days, then the Receiving Party may file the

information in the public record unless otherwise instructed by the Court. If the Court denies the

Receiving Party’s request to file Protected Material under seal, then the Receiving Party may file




                                             7
Case 3:21-cv-00133-W-MSB    Document
        Case 1:18-cv-10506-ADB       1-3 Filed
                                Document       01/22/21
                                         20 Filed       PageID.39
                                                   05/25/18 Page 8 Page
                                                                   of 18 17 of 64



the information in the public record unless otherwise instructed by the Court. Where a Receiving

Party requested to file Protected Material under seal, the Protected Material shall be deemed

timely filed with respect to any substantive deadline that may apply to such Protected Material

when the Receiving Party files its request to seal the Protected Material by to such deadline.

       18.     With respect to any depositions that involve a disclosure of Protected Material of

a Party to this action, such Party shall have until ten (10) calendar days after receipt of the final

deposition transcript within which to inform all other Parties that portions of the transcript are to

be designated “CONFIDENTIAL” which period may be extended by agreement of the Parties.

No such deposition transcript shall be disclosed to any individual other than the individuals

described in Paragraphs 15-16 above and the deponent during these ten (10) calendar days after

receiving the final deposition transcript from the court reporter, and no individual attending such

a deposition shall disclose the contents of the deposition to any individual other than those

described in Paragraphs 15 and 16 above during said ten (10) calendar days. Upon being

informed that certain portions of a deposition are to be designated as “CONFIDENTIAL,” all

Parties shall immediately cause each copy of the transcript in its custody or control to be

appropriately marked and limit disclosure of that transcript in accordance with Paragraphs 15-16.

Alternatively, counsel appearing at the deposition, including counsel for the deponent (if a Third-

Party), contemporaneously may designate during the course of a deposition certain testimony as

“CONFIDENTIAL.”

D.     Objections

       19.     If counsel for a Party receiving documents or information designated as

“CONFIDENTIAL” hereunder objects to such designation of any or all of such items, at any

time subsequent to receipt of the production containing such Protected Material, the following

procedure shall apply:


                                               8
Case 3:21-cv-00133-W-MSB    Document
        Case 1:18-cv-10506-ADB       1-3 Filed
                                Document       01/22/21
                                         20 Filed       PageID.40
                                                   05/25/18 Page 9 Page
                                                                   of 18 18 of 64



                (a)     Counsel for the objecting Party shall serve on the Producing Party or

Third-Party a written objection to such designation, which shall describe with particularity the

documents or information in question and shall state the grounds for objection. Counsel for the

Producing Party or Third-Party shall respond in writing to such objection within ten (10)

calendar days, and shall state with particularity the grounds for asserting that the document or

information is “CONFIDENTIAL.” If the Producing Party or non-party makes a timely response

to such objection asserting the propriety of the designation, counsel shall then confer in good

faith in an effort to resolve the dispute.

                (b)     If a dispute as to a “CONFIDENTIAL” designation of Discovery Material

cannot be resolved by agreement, the Producing Party shall file and serve a motion to sustain the

designation under Local Rule 7.2 within 21 days of the initial notice of challenge or within 14

days of the Parties agreeing that the meet and confer process will not resolve their dispute,

whichever is earlier. Each such motion must be accompanied by a competent declaration

affirming that the movant has complied with the meet and confer requirements above. Failure by

the Producing Party to make such a motion within the time above shall automatically waive the

confidentiality designation for each challenged designation. The burden of proof in any such

challenge proceeding shall be on the Producing Party. The document or information that is the

subject of the filing shall be treated as originally designated pending resolution of the dispute.

E.      Use of Protected Material

        20.     Before being permitted access to Protected Material subject to this Protective

Order, any individual or business entity described in Paragraph 15(c) shall sign the form of

agreement annexed hereto as Exhibit A. The counsel of record for the party permitting

disclosure shall retain the original of each agreement.




                                              9
Case 3:21-cv-00133-W-MSB   Document
       Case 1:18-cv-10506-ADB       1-3 20
                               Document FiledFiled
                                              01/22/21   PageID.41
                                                   05/25/18 Page 10Page
                                                                    of 1819 of 64



F.     Inadvertent Disclosures

       21.     If any person required to produce documents inadvertently produces any

Protected Material without marking it with the appropriate legend, the Producing Party may give

written notice to the Receiving Party or Parties, enclosing appropriately stamped copies of the

Protected Material, that the document, thing, or response is deemed Protected Material and

should be treated as such in accordance with the provisions of this Protective Order.

       22.     If a document or thing is not designated as containing Protected Material and has

been used as an exhibit to a pleading filed with the Court, identified for use at trial, or otherwise

disclosed to the Court, the Producing Party shall have fourteen (14) calendar days from the date

of disclosure to provide notice of its failure to designate the document or thing as Protected

Material.

       23.     The inadvertent disclosure of protected communications or information, including

Protected Materials, shall not constitute a waiver of any privilege or other protection (including

work product) for the protected communications or information or the subject matter of the

protected communications or information if the Producing Party took reasonable steps to prevent

disclosure and also took reasonable steps to rectify the error in the event of an inadvertent

disclosure. The parties agree that any communications that occur after the commencement of the

present litigation, shall not be required to be identified on a privilege log absent good cause.

G.     Miscellaneous

       24.     No information that is in the public domain or which is already known by the

Receiving Party through proper means or which is or becomes available to a party from a source

other than the party asserting confidentiality, rightfully in possession of such information on a

non-confidential basis, shall be deemed or considered to be Protected Material under this Order.




                                             10
Case 3:21-cv-00133-W-MSB   Document
       Case 1:18-cv-10506-ADB       1-3 20
                               Document FiledFiled
                                              01/22/21   PageID.42
                                                   05/25/18 Page 11Page
                                                                    of 1820 of 64



         25.   This Order shall not deprive any party of its right to object to discovery by any

other party or on any otherwise permitted ground. Further, this Order is being entered without

prejudice to the right of any Party to move the Court for modification or for relief from any of its

terms.

         26.   If a Party is served with a subpoena or a court order issued in other litigation that

compels disclosure of any information or items designated in this action as “CONFIDENTIAL,”

that party must:

               (a)     Promptly notify in writing the Producing Party. Such notification shall

include a copy of the subpoena or court order;

               (b)     Promptly notify in writing the party who caused the subpoena or order to

issue in the other litigation that some or all of the material covered by the subpoena or order is

subject to this Order. Such notification shall include a copy of this Order; and

               (c)     Cooperate with respect to all reasonable procedures sought to be pursued

by the Producing Party whose Protected Material may be affected; and

         27.   If the Producing Party timely seeks a protective order, the Party served with the

subpoena or court order shall not produce any information designated in this action as

“CONFIDENTIAL” before a determination by the court from which the subpoena or order

issued or a court of competent jurisdiction adjudicating such a protective order, unless the Party

has obtained the Producing Party’s written permission. The Producing Party shall bear the

burden and expense of seeking protection in that court of its Protected Material.

         28.   The terms of this Order are applicable to information produced by a non-party in

this action and designated as “CONFIDENTIAL.” Such information produced by non-parties in

connection with this litigation is protected by the remedies and relief provided by this Order.




                                             11
Case 3:21-cv-00133-W-MSB   Document
       Case 1:18-cv-10506-ADB       1-3 20
                               Document FiledFiled
                                              01/22/21   PageID.43
                                                   05/25/18 Page 12Page
                                                                    of 1821 of 64



Nothing in these provisions should be construed as prohibiting a non-party from seeking

additional protections.

       29.     If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed

Protected Material to any person or in any circumstance not authorized under this Order, the

Receiving Party must immediately (a) notify in writing the Producing Party of the unauthorized

disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material,

(c) inform the person or persons to whom unauthorized disclosures were made of all the terms of

this Order, and (d) request such person or persons to execute the Undertaking that is attached

hereto as Exhibit A.

       30.     Unless otherwise ordered or agreed in writing, within sixty (60) days upon final

conclusion of this litigation, including the exhaustion of all appeals, each Party or other

individual subject to the terms hereof shall be under an obligation to assemble and either destroy

or return to the originating source all originals and unmarked copies of documents and things

containing Protected Material; and certify such destruction in writing to the Producing Party;

provided, however, that counsel may retain complete copies of all transcripts, emails, work

product and pleadings including any exhibits attached thereto for archival purposes, subject to

the provisions of this Order. To the extent a Party requests the return of Protected Material from

the Court after the final conclusion of the litigation, including the exhaustion of all appeals

therefrom and all related proceedings, the Party shall file a motion seeking such relief.

       31.     The parties reserve the right to seek modification of this Protective Order from the

Court at any time for good cause. The parties agree to meet and confer prior to seeking to modify

this Protective Order for any reason.




                                              12
Case 3:21-cv-00133-W-MSB   Document
       Case 1:18-cv-10506-ADB       1-3 20
                               Document FiledFiled
                                              01/22/21   PageID.44
                                                   05/25/18 Page 13Page
                                                                    of 1822 of 64



       32.     Nothing shall prevent disclosure beyond the terms of this Order if the Producing

Party consents to such disclosure, or if the Court, after notice to all parties, orders such

disclosure.

       33.     This Protective Order shall survive termination of this action.

      IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

Dated: May 24, 2018                                Dated: May 24, 2018

/s/Ethan Preston                                   /s/Jeffrey P. Brundage
John L. Fink, Esq.                                 Craig R. Waksler (B.B.O. # 566087)
jfink@westborolawyer.com                           cwaksler@eckertseamans.com
FINK LAW OFFICE                                    Pamela C. Rutkowski (B.B.O. # 681618)
18 Lyman St., Suite 208                            prutkowski@eckertseamans.com
J&N Professional Building                          ECKERT SEAMANS CHERIN
Westborough, Massachusetts 01581                                   & MELLOTT, LLC
Telephone: (508) 433-0529                          Two International Place
                                                   16th Floor
David C. Parisi                                    Boston, Massachusetts 02110
dcparisi@parisihavens.com                          Telephone: (617) 342-6800
Suzanne Havens Beckman                             Facsimile: (617) 342-6899
shavens@parisihavens.com
PARISI & HAVENS LLP                                Charles A. Zdebski (pro hac vice )
212 Marine Street, Unit 100                        czdebski@eckertseamans.com
Santa Monica, California 90405                     Jeffrey P. Brundage (pro hac vice)
Telephone: (818) 990-1299                          jbrundage@eckertseamans.com
Facsimile: (818) 501-7852                          ECKERT SEAMANS CHERIN
                                                                 & MELLOTT, LLC
Yitzchak H. Lieberman                                  1717 Pennsylvania Ave, NW, Suite 1200
ylieberman@parasmoliebermanlaw.com                 Washington, D.C. 20006
Grace E. Parasmo                                   Telephone: (202) 659-6676
gparasmo@parasmoliebermanlaw.com                   Facsimile: (202) 659-6676
PARASMO LIEBERMAN LAW
7400 Hollywood Boulevard, Suite 505                Counsel for Defendants Liberty Power Corp.,
Los Angeles, California 90046                      LLC ,and Liberty Power Holdings, LLC
Telephone: (917) 657-6857
Facsimile: (877) 501-3346

Ethan Preston
ep@eplaw.us
PRESTON LAW OFFICES
4054 McKinney Avenue, Suite 310
Dallas, Texas 75204


                                              13
Case 3:21-cv-00133-W-MSB   Document
       Case 1:18-cv-10506-ADB       1-3 20
                               Document FiledFiled
                                              01/22/21   PageID.45
                                                   05/25/18 Page 14Page
                                                                    of 1823 of 64



Telephone: (972) 564-8340
Facsimile: (866) 509-1197

Counsel for Samuel Katz, on his own behalf
and on behalf of all others similarly situated




               PURSUANT TO STIPULATION, IT IS SO ORDERED.


Dated: May 25, 2018                              /s/ Allison D. Burroughs
                                                 Allison D. Burroughs
                                                 United States District Judge




                                 CERTIFICATE OF SERVICE

I, Ethan Preston, hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF).
Dated: May 24, 2018                             By: /s/Ethan Preston
                                                        Ethan Preston


                                             14
Case 3:21-cv-00133-W-MSB   Document
       Case 1:18-cv-10506-ADB       1-3 20
                               Document FiledFiled
                                              01/22/21   PageID.46
                                                   05/25/18 Page 15Page
                                                                    of 1824 of 64




                                    15
Case 3:21-cv-00133-W-MSB   Document
       Case 1:18-cv-10506-ADB       1-3 20
                               Document FiledFiled
                                              01/22/21   PageID.47
                                                   05/25/18 Page 16Page
                                                                    of 1825 of 64



                                              EXHIBIT A

                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

SAMUEL KATZ, an individual, on his                   )
own behalf and on behalf of all others               )
similarly situated,                                  )
                Plaintiff,                           )
                                                     )
v.                                                   )          Case No. 1:18-cv-10506-ADB
                                                     )
LIBERTY POWER CORP., LLC,                            )
LIBERTY POWER HOLDINGS, LLC,                         )
Delaware limited liability companies,                )
DAVID HERNANDEZ and ALBERTO                          )
DAIRE, individuals,                                  )
              Defendants.                            )
                                                     )


                          PROTECTIVE ORDER UNDERTAKING

       I,____________________________________, being duly sworn, state that:

       1.      My address is

       2.      My present employer is                                                         and

the address of my present employment is ______________________________________.

       3.      I have carefully read and understood the “Stipulated Protective Order”

(“Protective Order”) in the above-captioned action (the “Action”), am familiar with the terms

thereof, will comply with all provisions of the Protective Order, and agree to be bound by the

terms of the Protective Order in this case.

       4.      I will hold in confidence and not disclose to anyone not qualified under the

Protective Order any Protected Material, including “CONFIDENTIAL,” or any words, notes,

summaries, abstracts, or indices of Protected Material disclosed to me.
Case 3:21-cv-00133-W-MSB   Document
       Case 1:18-cv-10506-ADB       1-3 20
                               Document FiledFiled
                                              01/22/21   PageID.48
                                                   05/25/18 Page 17Page
                                                                    of 1826 of 64



          5.   I will limit use of Protected Material disclosed to me solely for purpose of this

action.

          6.   I understand that I am to retain all copies of the materials that I receive which

have been designated as containing or reflecting Protected Material in an electronic format,

repository and/or database, or a physical container, cabinet, drawer, room or other safe place in a

manner consistent with the Protective Order. I understand that all copies of any such materials

are to remain in my custody until the conclusion of this Action or the completion of my assigned

duties, whereupon the copies are to be destroyed, returned to the Producing Party, or returned to

the counsel for the Party for whom I was employed or retained for that Party’s return of

Protected Material to the Producing Party or destruction of the same.

          7.   Such return or destruction shall not relieve me from the obligations imposed upon

me by said Protective Order. I further agree to notify any support personnel (such as paralegals,

administrative assistants, secretaries, clerical and administrative staff), who are necessary to

assist me of, the terms of the Protective Order, and of their obligation not to reveal any Protected

Material to anyone not authorized to receive such information pursuant to the terms of the

Protective Order.

          8.   I understand that I shall be subject to the jurisdiction of the District Court for the

District of Massachusetts in any proceeding relating to my performance under, compliance with,

or violation of the Protective Order only, and that I am not waiving any objections to jurisdiction

on any claims other than matters relating specifically to performance under, compliance with, or

violation of the Protective Order.




                                                -2-
Case 3:21-cv-00133-W-MSB   Document
       Case 1:18-cv-10506-ADB       1-3 20
                               Document FiledFiled
                                              01/22/21   PageID.49
                                                   05/25/18 Page 18Page
                                                                    of 1827 of 64



      I declare under penalty of perjury that the foregoing is true and correct.

Dated: _______________________                  _______________________________________
                                                Name:__________________________________
                                                Title: __________________________________




                                              -3-
Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.50 Page 28 of 64




    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                          EXHIBIT 2
        Exhibits to Preston Declaration
Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.51 Page 29 of 64
Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.52 Page 30 of 64
Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.53 Page 31 of 64




    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27                                     EXHIBIT 3
   28
        Exhibits to Preston Declaration
      Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.54 Page 32 of 64

AO 88B (Rev. 02114) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                             District of Massachusetts

                         SAMUEL KATZ,
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No.         No.1 :18-cv-1 0506
     LIBERTY POWER CORP., LLC, LIBERTY POWER                                  )
        HOLDINGS, LLC, DAVID HERNANDEZ, et al                                 )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                    Shell Energy North America (US), L.P., 4445 Eastgate Mall, San Diego, California 92121
                                     818 West 8th Street, Suite 930, Los Angeles, California 90017
                                                       (Name ofperson to whom this subpoena is directed)

       -6
       Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:See attached production schedule



I Place: Golden & Cardona-Loya, LLP                                                     Date and Time:
I        3130 Bonita Road, Suite 200B                                                                        12116120203:00 pm
         Chula Vista, California 91910
            ~    ----    ~------------------------------~------------------------------------~



     o Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set foI't:Q below, so that the requesting party
may inspect measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 i Place:
 I
                           ------------------------------~
                                                                                      I Date and Time:
                                                                                                                                     l
        The following provisions of Fed. R. Civ. P. 45 are attached ~ Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:           1113012020

                                  CLERK OF COURT


                                           Signature ofClerk or Deputy Clerk
                                                                                            o~_=_
The name, address, e-mail address, and telephone number of the attorney representing (name ofparty)     Plaintiff Sam
Katz                                                                    , who issues or requests this subpoena, are:
Ethan Preston, Preston Law Offices, 4054 McKinney Avenue, Ste 310, Dallas, TX 75204, (972) 564-8340, ep@eplaw.us
                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
     Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.55 Page 33 of 64

AO 8813 (Rev. 02114) Subpoena to Produce Documents, Infonnation, or Objects or to Pennit Inspection of Premises in a Civil Action (page 2)

Civil Action No. No.1:18-cv-10506

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

              I received this subpoena for (name ofindividual and title, if any)
on   (date)



              :J I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                    ; or

              o   I returned the subpoena unexecuted because:



              Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
              tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
              $

My fees are $                                      for travel and $                              for services, for a total of $                0.00
                        ---------------­                                 ----~-------




              I declare under penalty ofperjury that this information is true.


Date:
                                                                                                    Server's signature



                                                                                                  Printed name and title




                                                                                                     Server's address


Additional infonnation regarding attempted service, etc.:
   Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.56 Page 34 of 64

AO 8SB (Rev (2/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                               (ii) disclosing an unretained expert's opinion or information that does
                                                                                  not describe specific occurrences in dispute and results from the expert's
  (t) For a Trial, Hearing, or Deposition. A subpoena may command a               study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                    (q SpecifYing Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or              described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                        modifYing a subpoena, order appearance or production under specified                •.. . .
   (8) within the state where the person resides, is employed, or regularly       conditions if the serving party:                                                    ",.
transacts business in person, ifthe person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                     otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial              (ii) ensures that the subpoenaed person will be reasonably compensated.
e>;pense.
                                                                                  (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (1\) production of documents, electronically stored information, or              (t) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is       procedures apply to producing documents or electronically stored
employed. or regularly transacts business in person; and                          information:
  (8) inspectiollofpremises at the premises to be inspected.                         (A) Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement,                       must organize and label them to correspond to the categories in the demand.
                                                                                     (B) Formfor ProdUCing Electronically Stored Iriformation Not Specified.
  (t) Avoiding Undue Burden or Expense; Sanctions. A party or attorney            If a subpoena does not specifY a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps         information, the person responding must produce it in a form or forms in
to a\ (lid imposing undue burden or expense on a person subject to the            which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court tor the district where compliance is required must               (C) Electronically Stored Iriformation Produced in Only One Form. The
enlorce this duty and impose an appropriate sanction-which may include            person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees-on a party or attorney who           information in more than one form.
fails to comply.                                                                     (D) Inaccessible Electronically Stored InformatiOn. The person
                                                                                  responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                           from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                     of undue burden or cost. On motion to' compel discovery or for a protective
documents, electronically stored information, or tangible things, or to           order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of      reasonably accessible because of undue burden or cost. Jf that showing is
production or inspection unless also commanded to appear for a deposition,        made. the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                requesting party shows good cause, considering the limitations of Rule
   (8) ObjectIOns. i\ person commanded to produce documents or tangible           26(b)(2)(C). The court may specifY conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or           (2) Claiming Privilege or Protection.
sampling allY or all of the materials or to inspecting the premises-orto            (A) Iriformation Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.       under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier ofthe time specified for          material must:
compliance or 14 days after the subpoena is served. Ifan objection is made,            (i) expressly make the claim; and
the tllilowing rules apply:                                                            (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party       tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (B) Information Produced. If information produced in response to a
      (ii) These acts may be req uired only as directed in the order, and the     subpoena is subject to a claim of privilege or of protection as
order l11ust protect a person who is neither a party nor a party's officer from   trial-preparation material, the person making the claim may notifY any party
signillcant e,pcnse resulting from compliance.                                    that received the information of the claim and the basis for it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                            information and any copies it has; must not use or disclose the iniormation
  (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modifY a subpoena that:                      information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                              present the information under seal tothe court for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
specilled in Rule 4S(c);                                                          produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, ifno      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (8) When Permitted. To protect a person subject to or affected by a             The court for the district where compliance is required-and also, after a
subpoena. the court for the district where compliance is required may, on         motion is transferred, the issuing court-may hold in contempt a person
motion. quash or modifY the subpoena ifit requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,               subpoena or an order related to it.
development, or commercial information; or



                                        For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.57 Page 35 of 64




                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS

   SAMUEL KATZ and LYNNE RHODES,                        No.l:18-cv-l0506
   individually, and on their own behalf and on
   behalf of all others similarly situated,             PRESERVATION INSTRUCTIONS
                                                        AND PRODUCTION SCHEDULE
                  Plaintiffs,                           FOR SUBPOENA TO SHELL
          v.                                            ENERGY NORTH AMERICA (US), LP

   LIBERTY POWER CORP., LLC, LIBERTY
   POWER HOLDINGS, LLC, Delaware limited
   liability companies,

                  Defendants.
   LIBERTY POWER CORP., LLC, and
   LIBERTY POWER HOLDINGS, LLC,

                  Third-Party Plaintiffs,
          v.

   MEZZI MARKETING, LLC,

                  Third-Party Defendant.

                    PRESERVATION AND PRODUCTION INSTRUCTIONS

          The attached subpoena places Shell Energy North America (US), LP ("Shell") on notice

   that it has a duty to preserve evidence relevant to the above-captioned case, including in

   particular all communications, emails, financial records, and other documents concerning any

   transactions with Liberty Power Corp., LLC andlor Liberty Power Holdings, LLC, or any

   affiliates since 2014. Failure to obey a subpoena could render Shell liable to sanctions for

   contempt of court. See Fed. R. Civ. P. 45(e). Federal law provides criminal penalties for any

   person who "corruptly ... obstructs, or impedes, or endeavors to influence, obstruct, or impede,

   the due administration ofjustice[.]" 18 U.S.c. § 1503(a). See also 18 U.S.c. § 401(3) (court may

   punish "[d]isobedience or resistance to its lawful writ, process, order, rule, decree, or command"

   by "fine or imprisonment, or both, at its discretion"). Contact the counsel identified above if

   Production Subpoena to BETM                                                         No. 1: 1S-cv-10506
Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.58 Page 36 of 64




   there are any questions about the subpoena or your obligations thereto.

           The duty to preserve created by a subpoena extends to documents and other evidence

   within Shell's "possession, custody, or control." Fed. R. Civ. P. 45(a)(1)(iii). Shell has "control"

   over evidence or documents where it has the right to obtain the documents upon demand.

           It is likely that most of the documents requested in this subpoena are electronic. Effective

   preservation of documents requires you to identify and inventory the physical media where

   requested electronic documents may be found. Such physical media can take any number of

   forms, and the following list is provided for illustrative purposes: (1) hard drives attached to

   personal computers, laptops, and servers; (2) external, networked or detached drives; (3) archive

   or backup tapes; (4) portable drives (Flash USB drives and external hard drives connected via

   USB or FireWire); (5) optical media (Le., CDs and DVDs); (6) floppy discs; (7) portable devices

   including wireless devices and other PDAs; and (8) volatile memory (i.e., RAM) of the

   foregoing devices. Document custodians should be alerted that relevant documents may be found

   in any of the foregoing media, and that a single item of computer media may contain multiple

   file systems.

                                         PRODUCTION SCHEDULE

   Instructions:

           Shell is required to respond to the attached subpoena in a manner that is consistent with

   Federal Rule 45. The following instructions do not limit the scope of Shell's obligations under
                                                                                                             ..t
   the Rule 45, but are merely meant to remind or inform it ofthese duties and to provide examples           "

   of compliance with those duties.

           A.      Definitions

           With respect to this Subpoena,



   Production Subpoena to Shell Energy               2                                  No. 1: 18-cv-10506
Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.59 Page 37 of 64




           1.      The term "document" means any information that is fixed in a tangible form and
                   stored in a medium from which it can be retrieved and examined. This definition
                   includes, but is not limited to, emails, computer files in every kind and format, as
                   well as writings of every kind, any correspondence, books, records, logs, reports,
                   memoranda, abstracts, advertisements, agreements, appointment records, audio
                   recordings (whether transcribed or not), balance sheets, bills, books of account,
                   certificates, communications, checks, compilations, papers, transcriptions or
                   summaries of conversations, diaries, drafts, disks, notes, notations, plans and
                   specifications, graphs, tapes, slides, computer programs, computer print-outs,
                   entries, estimates, expense records, financial analyses, financial statements, forms,
                   handbooks, telegrams, income statements, indices, intra-office and inter-office
                   communications, invoices, itemizations, journals, letters, meeting reports,
                   minutes, notes, payroll records, photocopies, photographs, press releases,
                   prospectuses, publications, receipts, records of account, reports, resolutions,
                   statements, statistical records, studies, summaries, system analyses, and time
                   records.

           2.      The terms "and" and "or" shall be construed conjunctively or disjunctively as
                   necessary to make requests inclusive rather than exclusive.

           3.      The term "concerning" means referring to, describing, evidencing, or constituting.

           4.      The term "Liberty Power" means Liberty Power Corp., LLC and/or Liberty
                   Power Holdings, LLC as well as their principals, partners, attorneys, servants,
                   employees, assignees, affiliates, and/or anyone acting for or on behalf of them,
                   and/or any predecessor, successor, affiliate, subsidiary, parent or related
                   corporation, partnership or entity, and/or anyone acting for or on behalf of any
                   such subsidiary, related corporation, parent, partnership, entity, or natural person.

           B.      Scope

           In Shell's response to the Subpoena, it shall produce (in addition to all documents in its

   possession or custody) all documents which it has a right to demand. By way of example, but

   without limitation, it shall produce all responsive documents found in the possession or custody

   of its agents, partners, attorneys, servants, employees, assignees, affiliates, and/or anyone acting

   for or on behalf of it, and/or any predecessor, successor, affiliate, subsidiary, parent or related

   corporation, partnership or entity, and/or anyone acting for or on behalf of any such subsidiary,

   related corporation, parent, partnership, entity, or natural person.

           C.      Production of Electronic Documents


   Production Subpoena to Shell Energy                3                                  No. 1:18-cv-lOS06
Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.60 Page 38 of 64




           Shell shall produce any electronic documents requested herein in "native format,"

   meaning the format in which they are ordinarily used or accessed by it outside of litigation.

   Native format explicitly includes application-specific metadata (like File Properties for Shell

   Word .doc files) and file system metadata (like the date of creation and modification and file

   permissions stored in an NTFS-formatted file system). In particular, Shell shall produce

   electronic documents with their original filepath.

           File system metadata can be preserved by archiving responsive electronic documents in a

   .tar file, a .zip file, or an .iso file. These archival formats can simplify preservation oftime-

   related metadata. These archival formats can also be used to simplify preservation offile

   systems' overall directory structure (and thereby responsive documents' filepath) by initially

   including the file systems' root directory in the archive, and then manually excluding all non­

   responsive directories and files. If it prefers, Shell may use a .tar, .zip, .iso, or similar archival

   file format to produce all responsive documents on a particular file system. (The documents

   contained within the archive file should still be produced in their native format.)

           However, where responsive electronic documents are in a file format that is not

   accessible by mass-market software, Shell shall produce the file in a format accessible by mass-

   market software. If possible, the documents should be translated in a manner that preserves the

   original documents' metadata. Typically, data in databases should be produced in plain text (i.e.,

   ASCII or Unicode) format, with appropriate delimiters to preserve differentiation between

   different data fields (which may include tabs or commas), and clear identification of such data

   fields. Please coordinate with Plaintiffs' counsel early on so that the logistics of translating such

   electronic documents can be worked out in advance of the production deadline. If possible, the

   documents should be translated in manner that preserves the original documents' metadata.


   Production Subpoena to Shell Energy                 4                                    No.1: lS-cv-10506
Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.61 Page 39 of 64




   Conversion of documents from other formats to a .tiff or .pdfformat is not acceptable for a

   number of reasons. DO NOT CONVERT DATA STORED IN A DATABASE FORMAT TO

   PDF FORMAT: YOU WILL BE REQUIRED TO REPRODUCE THAT DATA.

           There are a variety of ways to authenticate electronic documents. For instance, Shell may

   wish to assign a Bates number or calculate a hash value for each electronic document produced,

   or each archival file, or even each CD or hard drive. A hash is a mathematical or cryptographic

   "signature" of a file, and can be used to authenticate documents with only minimal time and

   resources. In either event, Shell can ensure the integrity ofthe electronic documents you produce

   by including a cryptographic hash value for each document (or each archive). These hash values

   can be used to label particular productions, and to ensure that the productions are not altered.

           D.      Manner of Production

           Shell shall organize the requested documents either "as they are kept in the ordinary

   course of business or must organize and label them to correspond to the categories in the

   demand." Fed. R. Civ. P. 45(d)(1)(A). If Shell does not organize and label produced documents,

   it must demonstrate that it produced the documents as they are kept in the usual course of

   business. Shell may be obliged to substantiate that the documents it produces are produced as

   they are kept in the ordinary course of business.

           Shell should produce documents on optical media (CDs or DVDs) or on a portable hard

   drive. Ideally, it should produce documents on read-only optical media (such as CDs or DVDs).

   Shell should produce documents within an image file on a hard drive where production on

   optical media is impractical (because of storage limitations) or the translation to an optical media

   file system materially alters documents.

           If Shell has paper documents without any electronic originals, those documents should be



   Production Subpoena to Shell Energy                 5                               No.1: 18-cv-10506
Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.62 Page 40 of 64




   scanned into a .pdfformat in a manner that ensures that they are legible and searchable. Please

   coordinate with Plaintiffs counsel early on, so that the logistics of scanning such paper

   documents in can be worked out in advance of the production deadline. For environmental and

   logistical reasons, documents that cannot be scanned should be produced on paper only as a last

   resort.

             E.     Objections

             Any objections to the Subpoena must conform to Rule 4S(d)(2)(B). Any grounds for

   objection that is not stated in a timely objection are waived. If documents are withheld under a

   claim of privilege or protection as trial-preparation material, Shell shall make the claim expressly

   and shall describe the nature of the withheld documents (and, if applicable, the external

   circumstances which it claims support the application of such privilege) in a manner that,

   without revealing information itself privileged or protected, will enable the parties to assess the

   applicability of the privilege or protection.   LY Fed. R. Civ. P. 4S(e)(2). A privilege log or
   equivalent should be prepared with your response to the Subpoena, or an extension should

   negotiated beforehand.

             Defendants or other third parties may serve you with objections to your production in

   response to this subpoena. These objections do not require or permit Shell to delay your

   production in response to this subpoena. Defendants and other third parties must file a motion for

   protective order or a motion to quash the subpoena if they wish to prevent your production, and

   they have limited standing to do so. Cj. Fed. R. Civ. P. 26(c); Fed. R. Civ. P. 4S(d)(3).

         Schedule of Documents to be Produced by Shell Energy North America (US), LP:

             1.     All communications with Liberty Power since March 16,2014.

             2.     All documents which Shell relied on or reviewed in preparation for any
                    transaction(s) (including any loan or secured interest) with Liberty Power which


   Production Subpoena to Shell Energy                  6                                 No. 1: 18-cv-10506
Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.63 Page 41 of 64




                   was in effect on or after March 16,2014.

           3.      All documents concerning any communication regarding the case captioned
                   above (including this Subpoena) between Shell and another person (excluding
                   Plaintiffs and their attorneys).

           4.      All documents concerning any incident in which any document which would be
                   or would have been responsive to this subpoena was destroyed, de linked, de­
                   referenced, deleted, and/or access to such document was lost (including by way of
                   example but not limited to any document retention policy under which any
                   document which would be or would have been responsive to this subpoena was
                   destroyed, del inked, de-referenced, deleted, and/or access to such document was
                   lost).

           5.      To the extent that you intend to charge Plaintiff any cost or expense for
                   complying with this subpoena, all documents on which you may rely to support
                   such cost or expense.

           6.      To the extent that you object to this subpoena, every document on which you may
                   rely to support such objection in any dispute regarding this subpoena.

   Dmed:November30,2020             By: ______~s~!E=t=h~an~P~re=s=to=n~___________________________
                                                  David C. Parisi
                                                  dcparisi@parisihavens.com
                                                  Suzanne Havens Beckman
                                                  shavens@parisihavens.com
                                                  PARISI & HAVENS LLP
                                                  100 Pine Street, Suite 1250
                                                  San Francisco, California 94111
                                                  Telephone: (818) 990-1299
                                                  Facsimile: (818) 501-7852

                                                 Yitzchak H. Lieberman
                                                 y lieberman@parasmoliebermanlaw.com
                                                 Grace E. Parasmo
                                                 gparasmo@parasmoliebermanlaw.com
                                                 P ARASMO LIEBERMAN LAW
                                                 7400 Hollywood Boulevard, Suite 505
                                                 Los Angeles, California 90046
                                                 Telephone: (917) 657-6857
                                                 Facsimile: (877) 501-3346

                                                 Attorneysfor Plaintiffs Samuel Katz and Lynne
                                                 Rhodes, on their own behalf, and behalfofall
                                                 others similarly situated



   Production Subpoena to Shell Energy              7                               No.l:lS-cv-10506
Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.64 Page 42 of 64




                                         CERTIFICATE OF SERVICE

           Pursuant to 28 U.S.c. § 1746, I hereby certify that a copy ofthe foregoing document was

   this date served upon the parties below under Fed. R. Civ. P. 5(b) by causing a copy ofthe

   foregoing to be placed in the United States Mail, postage prepaid, and sent to their last known

   address as follows:

                                    Craig R. Waksler
                                    ECKERT SEAMANS CHERIN & MELLOTT, LLC
                                    2 International Place, 16th Floor
                                    Boston, Massachusetts 02210

                                    Jeffrey P. Brundage
                                    ECKERT SEAMANS CHERlN & MELLOTT, LLC
                                    1717 Pennsylvania Avenue, NW, 12th Floor
                                    Washington, District of Columbia 20006

                                    Attorneys for Dejimdants

   Dmed:November30,2020             By: ______~s/~E~th~a~n~P~r~e~st~o~n___________________________
                                                 Ethan Preston
                                                 PRESTON LAW OFFICES
                                                 4054 McKinney Avenue, Suite 310
                                                 Dallas, Texas 75204
                                                 Telephone: (972) 564-8340
                                                 Facsimile: (866) 509-1197
                                                 ep@eplaw.us

                                                  Attorney'>for Plaintiffi Samuel Katz and Lynne
                                                  Rhodes, on their own behalf, and behalfofall
                                                  others similarly situated




   Production Subpoena to Shell Energy               S                               No.l:lS-cv-J0506
        Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.65 Page 43 of 64



 1   Ethan Preston, 263295
     (972)564-8340
 2   Preston Law Offices
 3
     4054 McKinney, Suite 310
     Dallas, TX 75204
 4   Representing: Plaintiff                                         File No.

 5

 6

 7

 8                                        United States District Court, District of Massachusetts

 9
                                                  One Legal National Fulfillment Center
10

11

12   Samuel Katz, et al.
                                                           )              Case No. No. 1:18-cv-10506
13                                                         )
                       Plaintiff/Petitioner
                                                           )              Proof of Service of:
14                                                         )
                              vs.                          )                    Subpoena to Produce Documents, Information, or
15                                                         )                    Objects or to Permit Inspection of Premises in a
                                                           )                    Civil Action
16   Liberty Power Corp., LLC; et al.                      )
                                                           )
17                                                         )
                      Defendant/Respondent                 )
18                                                         )
                                                                           Service on:
19                                                                           Shell Energy North America (US), L.P.
20

21
                                                                                 Hearing Date:
22
                                                                                 Hearing Time:
23
                                                                                 Div/Dept:
24

25

26

27

28




                                                       PROOF OF SERVICE

     OL# 15536530
                    Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name and Address):
                                                                             PageID.66 Page
                                                                    TELEPHONE NO.:
                                                                                              44 of 64
                                                                                        FOR COURT USE ONLY
  Ethan Preston, 263295                                                                                                (972)564-8340
 Preston Law Offices
 4054 McKinnev. Suite 310
  Dallas, TX 75204
 ATTORNEY FOR (Name): Plaintiff
 Insert name of court, judicial district or branch court, if any:
                                                                                            I   Ref. No. or File No.




United States District Court, District of Massachusetts-One Legal National Fulfillment Center Branch




WashinQton, MA NA
 PLAINTIFF:

  Samuel Katz, et al.
 DEFENDANT:

   Liberty Power Corp., LLC; et al.
                                                                     DATE:                                    TIME:              DEPT/DIV:    CASE NUMBER:

       PROOF OF SERVICE                                                                                                                              No. 1:18-cv-10506
                                                                                                                                                                 --      - --
                                   ..                                                                                        l:jf tAA
1. At the time of service I was a c1t1zen of the United States, over 18 years of age and not a party to this action, and I served copies of:
Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action



 2. Person Served (name):                                           Shell Energy North America (US), LP. by serving CT Corp -Albert Demonte -Person
                                                                    Authorized to Accept


3. Date and Time of Delivery:                                       12/01/2020            1:25PM


4. Address where served:                                            818 West Seventh Street, Suite 930
                                                                    Los Angeles, CA 90017



 5. I received the above document(s) for service on (date):                                     11/30/2020



 6. Witness Fees:                             Witness fees and mileage both ways were not demanded or paid.




Fee for service (including Witness Fees if paid) $: 40.00
                                                                                        I declare under penalty of perjury under the laws of the United States of
Registered California process server.                                                   America and the State of California that the foregoing is true and correct and
                                                                                        that this declaration was executed on 12/01/2020 at Petaluma, California.
County: Los Angeles
Reoistration No.: 2019217220
Jessica Brown
One Legal - P-000618-Sonoma
1400 North McDowell Blvd, Ste 300
Petaluma, CA 94954                                                                                                                  Jessica Brown
                                                                                                                                                         OL# 15536530
415-491-0606
Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.67 Page 45 of 64




    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                          EXHIBIT 4
        Exhibits to Preston Declaration
Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.68 Page 46 of 64

                                                                              Privileged and Confidential




December 15, 2020                                                                               Taylor Moore
                                                                                            Shell Oil Company
Via Electronic Mail                                                                               Legal Services
                                                                                  150 N. Dairy Ashford Road
Ethan Preston                                                                                           F 0638F
4054 McKinney Avenue, Suite 310                                                             Houston, TX 77079
Dallas, Texas 75204                                                                   United States of America
Telephone: (972) 564-8340                                                              Tel: +1-832-337 0905
Facsimile: (866) 509-1197                                                              Fax: +1-832-337 3553
ep@eplaw.us                                                                   Email: taylor.t.moore@shell.com
                                                                              Internet: http://www.shell.com


Re:    Subpoena - In the matter of Samuel Katz and Lynn Rhodes v. Liberty Power Corp., et al.:
       Shell Energy North America (US), LP
       (SOC#: 2020-20230)

Dear Counsel:

Shell Energy North America (US), LP (“Shell”) is in receipt of the enclosed subpoena served on
it in the Samuel Katz and Lynn Rhodes v. Liberty Power Corp., et al. matter on December 1,
2020. Shell is a non-party to this lawsuit. This subpoena requires compliance by December 16,
2020. In an effort to cooperate and coordinate with counsel, Shell has made multiple attempts to
email and call counsel with no response. Shell is still willing to work with counsel regarding this
subpoena, but, for the purposes of complying with the subpoena’s deadline, Shell serves the
following responses and objections to the subpoena.

Response to Request No.1: Shell objects to this request as overly broad and unduly
burdensome. Shell objects to this request as it seeks information not relevant to the subject
matter of the litigation. Shell objects to this request to the extent that it seeks information not in
Shell’s possession, custody, or control. Shell objects to this request to the extent that it seeks
information covered by the attorney client privilege, work product doctrine and/or any other
applicable privileges. As stated above, Shell has attempted to confer with the subpoenaing party
to further understand what is being requested but has not received a response. Shell reserves the
right to supplement this subpoena should relevant, responsive, and non-privileged information
become available.

Response to Request No. 2: Shell objects to this request as overly broad and unduly
burdensome. Shell objects to this request as it seeks information not relevant to the subject
matter of the litigation. Shell objects to this request to the extent that it seeks information not in
Shell’s possession, custody, or control. Shell objects to this request to the extent that it seeks
information covered by the attorney client privilege, work product doctrine and/or any other
applicable privileges. As stated above, Shell has attempted to confer with the subpoenaing party
to further understand what is being requested but has not received a response. Shell reserves the
right to supplement this subpoena should relevant, responsive, and non-privileged information
become available.
Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.69 Page 47 of 64

December 15, 2020
Page 2


Response to Request No. 3: Shell objects to this request as overly broad and unduly
burdensome. Shell objects to this request as it seeks information not relevant to the subject
matter of the litigation. Shell objects to this request to the extent that it seeks information not in
Shell’s possession, custody, or control. Shell objects to this request to the extent that it seeks
information covered by the attorney client privilege, work product doctrine and/or any other
applicable privileges. As stated above, Shell has attempted to confer with the subpoenaing party
to further understand what is being requested but has not received a response. Shell reserves the
right to supplement this subpoena should relevant, responsive, and non-privileged information
become available.

Response to Request No. 4: Shell objects to this request as overly broad and unduly
burdensome. Shell objects to this request as it seeks information not relevant to the subject
matter of the litigation. Shell objects to this request to the extent that it seeks information not in
Shell’s possession, custody, or control. Shell objects to this request to the extent that it seeks
information covered by the attorney client privilege, work product doctrine and/or any other
applicable privileges. As stated above, Shell has attempted to confer with the subpoenaing party
to further understand what is being requested but has not received a response. Shell reserves the
right to supplement this subpoena should relevant, responsive, and non-privileged information
become available.

Response to Request No. 5: Shell objects to this request as overly broad and unduly
burdensome. Shell objects to this request as it seeks information not relevant to the subject
matter of the litigation. Shell objects to this request to the extent that it seeks information
covered by the attorney client privilege, work product doctrine and/or any other applicable
privileges. As stated above, Shell has attempted to confer with the subpoenaing party to further
understand what is being requested but has not received a response. Shell reserves the right to
supplement this subpoena should relevant, responsive, and non-privileged information become
available.

Response to Request No. 6: Shell objects to this request as overly broad and unduly
burdensome. Shell objects to this request as it seeks information not relevant to the subject
matter of the litigation. Shell objects to this request to the extent that it seeks information
covered by the attorney client privilege, work product doctrine and/or any other applicable
privileges. As stated above, Shell has attempted to confer with the subpoenaing party to further
understand what is being requested but has not received a response. Shell reserves the right to
supplement this subpoena should relevant, responsive, and non-privileged information become
available.

                                                      Very truly yours,




                                                      Taylor Moore
                                                      Legal Counsel, Shell Global Litigation
TM/vv
Enclosed: Subpoena to Shell Energy North America (US) LP
Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.70 Page 48 of 64

                                                                           Service of Process
                                                                           Transmittal
                                                                           12/01/2020
                                                                           CT Log Number 538677575
   TO:      Robin Johnson
            Shell Oil Company
            150 N DAIRY ASHFORD RD
            HOUSTON, TX 77079-1115

   RE:      Process Served in California

   FOR:     Shell Energy North America (US), L.P. (Domestic State: DE)




   ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

   TITLE OF ACTION:                   SAMUEL KATZ, Pltf. vs. LIBERTY POWER CORP., LLC, et al., Dfts. // To: Shell Energy
                                      North America (US), L.P.
   DOCUMENT(S) SERVED:                -
   COURT/AGENCY:                      None Specified
                                      Case # 118CV10506
   NATURE OF ACTION:                  Subpoena - Business records
   ON WHOM PROCESS WAS SERVED:        C T Corporation System, Los Angeles, CA
   DATE AND HOUR OF SERVICE:          By Process Server on 12/01/2020 at 02:11
   JURISDICTION SERVED :              California
   APPEARANCE OR ANSWER DUE:          None Specified
   ATTORNEY(S) / SENDER(S):           None Specified
   ACTION ITEMS:                      CT has retained the current log, Retain Date: 12/02/2020, Expected Purge Date:
                                      12/07/2020

                                      Image SOP

                                      Email Notification, Rachel Marshall shloil-service-of-process@shell.com

                                      Email Notification, Robin Johnson robin.l.johnson@shell.com

   SIGNED:                            C T Corporation System
   ADDRESS:                           1999 Bryan St Ste 900
                                      Dallas, TX 75201-3140
   For Questions:                     877-564-7529
                                      MajorAccountTeam2@wolterskluwer.com




                                                                           Page 1 of 1 / MM
                                                                           Information displayed on this transmittal is for CT
                                                                           Corporation's record keeping purposes only and is provided to
                                                                           the recipient for quick reference. This information does not
                                                                           constitute a legal opinion as to the nature of action, the
                                                                           amount of damages, the answer date, or any information
                                                                           contained in the documents themselves. Recipient is
                                                                           responsible for interpreting said documents and for taking
                                                                           appropriate action. Signatures on certified mail receipts
                                                                           confirm receipt of package only, not contents.
   Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.71 Page 49 of 64

                                                                  Wolters Kluwer

                       PROCESS SERVER DELIVERY DETAILS




Date:                    Tue, Dec 1, 2020

Server Name:             Jimmy Lizama




Entity Served             SHELL ENERGY NORTH AMERICA (US), L.P.

Agent Name                C T CORPORATION SYSTEM (C0168406)

Case Number               1:18-cv-10506

J urisdiction             CA




                                                P1
Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.72 Page 50 of 64




    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27                                     EXHIBIT 5
   28
        Exhibits to Preston Declaration
Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.73 Page 51 of 64
PRESTON/LAW OFFICES
4054 McKinney Avenue, Suite 310 / Dallas, Texas 75204
(972) 564-8340 / (866) 509-1197 / ep@eplaw.us

Via email and facsimile and mail

Taylor Moore
Shell Oil Company
Legal Services
150 North Dairy Ashford Road
F 0638F
Houston, Texas 77079                                                 December 16, 2020

       Re:     Shell Energy North America (US), LP (SOC#: 2020-20230); Katz v. Liberty
               Power Corp., LLC, Liberty Power Holdings, LLC, No. 1:18-cv-10506,
               pending in the United States District Court for the District of
               Massachusetts

Dear Ms. Moore,

       This law firm represents the Plaintiffs in the above-captioned case. On
December 1, 2020, Plaintiffs served a subpoena on Shell Energy North America (US),
LP (“Shell”) seeking documents regarding Liberty Power Corp., LLC and/or Liberty
Power Holdings, LLC (“Defendants”) and Shell’s relationship with Defendants.

       In its December 15, 2020 correspondence, Shell objected and indicated
Plaintiffs’ counsel had not responded to Shell’s communications. This is incorrect:
Plaintiffs’ counsel emailed responses to Shell on December 7, December 11, and
December 14. Please see the attached. Please also check the spam folder for your
email system for email from Plaintiffs’ counsel. Plaintiffs request to meet and
confer with Shell regarding its response. Please advise when Shell can meet and
confer by December 18.

Shell’s Generic Objections Frustrate Meet and Confer Process
        Shell’s objections are generic, which complicates the meet and confer
process. We recognize Shell is a third party and does not have a stake in the
litigation, and our preference is to offer Shell reasonable and appropriate
accommodations that do not prejudice Plaintiffs’ litigation interests. However, the
vague nature of Shell’s objections makes it more difficult to propose appropriate
compromises. The Federal Rules require specific objections for a reason:
               Objections that fail to provide an appropriate factual basis make it
               difficult for the parties to even informally discuss any alleged defects
               in a discovery request or response in hope of fixing the defects. . . .
               This inhibits the parties’ abilities to resolve discovery disputes on their
Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.74 Page 52 of 64
Taylor Moore
December 16, 2020
Page 2 of 5

               own, as intended by the Rules. . . .
Chevron Midstream Pipelines LLC v. Settoon Towing LLC, No. 13-2809, 2015 WL 269051,
*4 (E.D. La. Jan. 21, 2015). “Boilerplate, generalized objections are inadequate and
tantamount to not making any objection at all.” Walker v. Lakewood Condominium
Owners Ass’n, 186 F.R.D. 584, 587 (C.D. Cal. 1999) (applied in Makaeff v. Trump Univ.,
LLC, No. 10-0940, 2013 WL 990918, *6-7 (S.D. Cal. Mar. 12, 2013) to generic
objections to subpoenas). See also Oracle USA, Inc. v. SAP AG, 264 F.R.D. 541, 543-44
(N.D. Cal. 2009); In re Coan, No. 06-80350, 2007 WL 128010, *5 (N.D. Cal. Jan. 12,
2007) (“party objecting to discovery requests must state specific facts in support of
the objection” citing Fed. R. Civ. P. 34(b); subpoenaed witnesses’ “general objection”
to subpoena overrruled where they “did not identify how each discovery request is
overly broad, burdensome, or oppressive”).

       We are better able to discuss Shell’s objections if we understand what
responsive documents exist, and the available methods and means of collection, so
Plaintiffs can make an informed decision about how to narrow the subpoena.

Shell’s Objection of Undue Burden Lacks Merit
        Shell’s objection of undue burden lacks merit. See Bible v. Rio Props., Inc., 246
F.R.D. 614, 619 (C.D. Cal. 2007) (“no merit to . . . general or boilerplate objections
such as ‘overly broad’”; citing A. Farber & Partners, Inc. v. Garber, 234 F.R.D. 186, 188
(C.D. Cal. 2006)). “[G]eneral or boilerplate objections such as ‘overly burdensome
and harassing’ are improper—especially when a party fails to submit any
evidentiary declarations supporting such objections.” A. Farber, 234 F.R.D. at 188
(citing, e.g., McLeod, Alexander, Powel & Apffel, P.C v. Quarles, 894 F.2d 1482, 1485 (5th
Cir.1990) for proposition that objections that discovery is “overly broad,
burdensome, oppressive, and irrelevant were insufficient to meet objecting party’s
burden of explaining why discovery requests were objectionable”). See also United
States ex rel. O’Connell v. Chapman Univ., 245 F.R.D. 646, 649 (C.D. Cal. 2007)
(objection stating “[o]verbroad, unduly burdensome, unduly redundant to other
discovery, oppressive” were meritless and improper “boilerplate objections”). “[A]n
objecting party must specifically establish the nature of any alleged burden, usually
by affidavit or other reliable evidence.” Thomas v. Cate, 715 F. Supp. 2d 1012, 1032
(E.D. Cal. 2010) (citations; punctuation omitted). Shell’s objections offer no such
substantiation.

       The same analysis applies in the subpoena context. “A party [objecting to a
subpoena] on the grounds of undue burden [under Rule 45] bears the burden of
proof. . . . [That] burden is a heavy one,” and cannot be sustained without “evidence
Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.75 Page 53 of 64
Taylor Moore
December 16, 2020
Page 3 of 5

pertaining to the time, cost, or inconvenience entailed in responding to [a
subpoena.]” In re Yassai, 225 B.R. 478, 483-84 (Bankr. C.D. Cal. 1998) (multiple
citations omitted). See also In re Subpoena Duces Tecum, 461 B.R. 823, 831 (Bankr.
C.D. Cal. 2011) (conclusory statement [that subpoena was “overly broad and unduly
burdensome”], without an elaboration, is insufficient to defeat [subpoena]”); Ferrell
v. IBP, Inc., No. 98-4047, 2000 WL 34032907, at *1 (N.D. Iowa Apr. 28, 2000) (“burden
to prove that a subpoena is unreasonable or oppressive rests upon the party
seeking to quash or modify; “[m]ere assertions that compliance would be
burdensome are insufficient to satisfy such a burden”; citations omitted).

The Subpoena Seeks Relevant Information
       Plaintiffs seek information about Defendants, their finances, their
representations about the underlying litigation, and their relationship with Shell.
The Court has previously ordered Defendants to produce related documents;
Plaintiffs have moved to enforce the Court’s order because of deficiencies in
Defendants’ production. (ECF No. 234 at 8-9, 12, 13-15; ECF No. 242.) Shell’s generic
objection to relevancy lacks merit: “boilerplate relevancy objections, without setting
forth any explanation or argument why the requested documents are not relevant,
are improper.” A. Farber, 234 F.R.D. at 188. See also Hill v. Eddie Bauer, 242 F.R.D. 556,
561 (C.D. Cal. 2007) (rejecting “general or boilerplate relevancy objection[s]” which
failed to “provide[] any explanation at all why [discovery] requests are not
relevant”). Shell does not offer any explanation as to why the information sought by
the subpoena is irrelevant.1

The Subpoena Seeks Information in Shell’s Control
       Shell objects “to the extent that [Plaintiffs’ subpoena] seeks information not
in Shell’s possession, custody, or control.” Without specific details, this objection
lacks legal merit and (worse) complicates the meet and confer process. See
Swackhammer v. Sprint Corp. PCS, 225 F.R.D. 658, 660-61 (D. Kan. 2004)
(disapproving of objecting “‘to the extent’” an objection “may apply to particular
requests for discovery . . . as worthless for anything beyond delay of the discovery.

1
    Notably, Shell “is not a party to the case and [is] in no position to be an arbiter of
    relevance therein.” Pivitol Colorado II, LLC v. Triple M Beteiligungs-GMBH & Co KG,
    No. 07-01991, 2008 WL 349059, *2 (D. Colo. Feb. 6, 2008). See also Cooney v. Sun
    Shipbuilding & Drydock Co., 288 F. Supp. 708, 717 (E.D. Pa. 1968) (“having no
    interest in the outcome of the case, arguments as to ‘relevancy’ and ‘materiality’
    are not appropriate concerns to . . . witnesses” who receive a subpoena).
Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.76 Page 54 of 64
Taylor Moore
December 16, 2020
Page 4 of 5

Such objections are considered mere hypothetical or contingent possibilities, where
the objecting party makes no meaningful effort to show the application of any such
theoretical objection to any request for discovery”; finding such objections waived).

         There is no reason to believe any of the documents identified in the
subpoena would be outside Shell’s control, for purposes of the subpoena. Rule 45
can “command each person to whom it is directed to . . . produce designated
documents, electronically stored information, or tangible things in that person’s
possession, custody, or control[.]” Fed. R. Civ. P. 45(a)(1)(A)(iii) (emphasis added). In
the context of Rule 45, “[c]ontrol is defined as the legal right to obtain documents
upon demand.” United States v. International Union of Petroleum and Indus. Workers,
AFL-CIO, 870 F.2d 1450, 1452 (9th Cir. 1989).
               [A]ctual possession of the requested documents is not required. A
               party may be ordered to produce a document in the possession of a
               non-party entity if that party has a legal right to obtain the document
               or has control over the entity who is in possession of the document.
Soto v. City of Concord, 162 F.R.D. 603, 619 (N.D.Cal. 1995). “Courts apply the legal
control test to requests for documents under both Rule 34 and Rule 45. ‘A rule 45
subpoena, as well as a rule 34 document request, [covers] documents within the
possession, custody or control of the subpoenaed person.” In re ATM Fee Antitrust
Litig., 233 F.R.D. 542, 545 (N.D. Cal. 2005) (citation, punctuation omitted). “Cases
construing the words ‘possession, custody or control’ in Rule 34 are helpful in
applying these principles in the context of Rule 45.” 9A Charles Alan Wright & Arthur
R. Miller, Federal Practice & Procedure § 2456 (3d ed. 2020).

Shell’s Privilege Objection Lacks Merit
       Shell’s objections that the subpoena seeks privileged information also lack
merit. Rule 45 expressly requires Shell to “describe the nature of the withheld
documents . . . in a manner that, without revealing information itself privileged or
protected, will enable the parties to assess the claim.” Fed. R. Civ. P. 45(e)(2)(A). See
also Forsythe v. Brown, 281 F.R.D. 577, 588, 589 (D. Nev. 2012) (predecessor to Rule
45(e)(2)(A) “requires a person withholding subpoenaed information under a claim of
privilege. . . to provide a privilege log”). Hence, a general objection “‘to the extent
[subpoenas] seek documents protected by the attorney-client privilege, work
product doctrine, or other applicable privilege against disclosure’ . . . do[es] not
satisfy the requirements of Rule 45(d)(2).” Compaq Computer Corp. v. Packard Bell
Electronics, Inc., 163 F.R.D. 329, 338 (N.D. Cal. 1995). Rather, Shell has to provide an
adequate privilege log if it wants to rely on this objection. Id. (citing Miller v.
Pancucci, 141 F.R.D. 292, 302 (C.D. Cal.1992) for requirements for adequate privilege
Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.77 Page 55 of 64
Taylor Moore
December 16, 2020
Page 5 of 5

log)). Plaintiffs do not waive any argument that production of a privilege log would
be untimely at this point. Cf. Fed. R. Civ. P. 45(d) advisory committee’s notes on
1991 amendment (person “claiming a privilege . . . who fails to provide adequate
information about the privilege . . . claim to the party seeking the information is
subject to an order to show cause why the person should not be held in
contempt”).

Resolution
       Plaintiffs reserve all rights with respect to the subpoena and any action
required to enforce the subpoena. Given the posture of this particular case,
Plaintiffs may need to seek judicial intervention if Shell is not actively and timely
involved in the meet and confer process. There appears to be a fundamental issue
with communication between Shell and Plaintiffs’ counsel. If that issue is resolved,
however, Plaintiffs’ counsel hope and expect that the parties will be able to reach
solutions that accommodated everyone involved.



                                              Sincerely,




                                              Ethan Preston
          Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.78 Page 56 of 64
Re: Subpoena (Shell Energy North America (US),...



         Subject: Re: Subpoena (Shell Energy North America (US), L.P.) - Katz, Samuel v.
         Liberty Power Corp LLC, et al.-2020-20230
         From: Ethan Preston <ep@eplaw.us>
         Date: 12/7/20, 5:27 PM
         To: Valerie.Vallot@shell.com
         CC: Taylor.T.Moore@shell.com, 'Shaun Lieberman'
         <ylieberman@parasmoliebermanlaw.com>

         Valerie,

         Thanks for your email. As you know, the subpoena includes preservation instructions,
         and imposes duties on Shell other than production. We are amenable to continuing
         Shell's obligation to produce documents under the subpoena until after the holidays.
         However, (1) we cannot consent to continuing any other duty that arises under the
         subpoena; and (2) we will need Shell's production in advance of our own case
         management deadlines early next year (we need Shell's documents for a motion to
         amend, in advance of our March 12 deadline to move to compel) so February 12 might
         ultimately be a touch late for us.

         I think it would also be productive to discuss whether we can narrow the production to
         minimize any burden, while still meeting Plaintiﬀs' litigation needs.

         That said, we're happy to talk with Taylor and are available Tuesday on.

         Thanks,

         Ethan




         On 12/7/20 7:52 AM, Valerie.Vallot@shell.com wrote:
          Mr. Preston,

          Shell Energy North America (US) LP (“SENA”) is in receipt of a subpoena requesting
          records relating to SENA’s communications/transactions with Liberty Power Corp.,
          LLC, and/or Liberty Power Holdings, LLC, for the time period 2014 to present. The
          current due date noted in the subpeona is December 16, 2020. I am seeking a 60-
          day extension in which to respond, which would make the records due Friday,
          February 12, 2021. Further, regarding the request, may I schedule some time for a
          call with you and Taylor Moore, the Shell attorney that will be handling this subpeona,
          to get some background information regarding the requests?


1 of 2                                                                                  12/16/20, 10:28 AM
         Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.79 Page 57 of 64
Re: Subpoena (Shell Energy North America (US),...




         Thanks in advance,

         Valerie Vallot
         Paralegal
         Shell Oil Company
         150 N. Dairy Ashford
         Ste. F0624B
         Houston, TX 77079

         (:   (832) 337-8761
         *:   valerie.vallot@shell.com

         This message and all attachments may be conﬁdential and protected by the attorney-client and other privileges. Any
         retention, review, use, dissemination, forwarding, printing, copying, disclosure or distribution by persons other than
         the intended recipients is prohibited and may be unlawful. If you have received this communication in error, please
         contact the sender and delete this message and any copy of it (in any form) without disclosing it. Unless expressly
         stated in this email, nothing in this message should be construed as a digital or electronic signature. Thank you for
         your cooperation.




2 of 2                                                                                                            12/16/20, 10:28 AM
          Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.80 Page 58 of 64
Re: Subpoena (Shell Energy North America (US),...



         Subject: Re: Subpoena (Shell Energy North America (US), L.P.) - Katz, Samuel v.
         Liberty Power Corp LLC, et al.-2020-20230
         From: Ethan Preston <ep@eplaw.us>
         Date: 12/11/20, 4:38 PM
         To: Valerie.Vallot@shell.com
         CC: Taylor.T.Moore@shell.com, 'Shaun Lieberman'
         <ylieberman@parasmoliebermanlaw.com>

         My apologies, my co-counsel and I have been struggling to get together on times we can
         both be available to speak with you. I'm pasting my December 7 email below for your
         convenience. As I indicated, we will agree on an extension until after the holidays.

         Let's shoot for Monday, next week. I am available any time after 10am CT.

         On 12/7/20 5:27 PM, Ethan Preston wrote:

          Valerie,

          Thanks for your email. As you know, the subpoena includes preservation instructions,
          and imposes duties on Shell other than production. We are amenable to continuing
          Shell's obligation to produce documents under the subpoena until after the holidays.
          However, (1) we cannot consent to continuing any other duty that arises under the
          subpoena; and (2) we will need Shell's production in advance of our own case
          management deadlines early next year (we need Shell's documents for a motion to
          amend, in advance of our March 12 deadline to move to compel) so February 12
          might ultimately be a touch late for us.

          I think it would also be productive to discuss whether we can narrow the production
          to minimize any burden, while still meeting Plaintiﬀs' litigation needs.

          That said, we're happy to talk with Taylor and are available Tuesday on.

          Thanks,

          Ethan




         On 12/9/20 1:12 PM, Valerie.Vallot@shell.com wrote:


1 of 3                                                                               12/16/20, 10:29 AM
         Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.81 Page 59 of 64
Re: Subpoena (Shell Energy North America (US),...


         Mr. Preston,

         I just left you a voicemail regarding your subpeona to SENA. Please contact either
         myself or Taylor Moore. Our current due date is December 16 th and we would like to
         visit with you regarding the requests and an extension.

         Thank you,

         Valerie Vallot
         Paralegal
         Shell Oil Company
         150 N. Dairy Ashford
         Ste. F0624B
         Houston, TX 77079

         (:   (832) 337-8761
         *:   valerie.vallot@shell.com

         This message and all attachments may be conﬁdential and protected by the attorney-client and other privileges. Any
         retention, review, use, dissemination, forwarding, printing, copying, disclosure or distribution by persons other than
         the intended recipients is prohibited and may be unlawful. If you have received this communication in error, please
         contact the sender and delete this message and any copy of it (in any form) without disclosing it. Unless expressly
         stated in this email, nothing in this message should be construed as a digital or electronic signature. Thank you for
         your cooperation.


         From: Vallot, Valerie L SHLOIL-LSL/A
         Sent: Monday, December 7, 2020 7:52 AM
         To: 'ep@eplaw.us' <ep@eplaw.us>
         Cc: Moore, Taylor SHLOIL-LSL/A <Taylor.T.Moore@shell.com>
         Subject: Subpoena (Shell Energy North America (US), L.P.) - Katz, Samuel v. Liberty
         Power Corp LLC, et al.-2020-20230

         Mr. Preston,

         Shell Energy North America (US) LP (“SENA”) is in receipt of a subpoena requesting
         records relating to SENA’s communications/transactions with Liberty Power Corp.,
         LLC, and/or Liberty Power Holdings, LLC, for the time period 2014 to present. The
         current due date noted in the subpeona is December 16, 2020. I am seeking a 60-
         day extension in which to respond, which would make the records due Friday,
         February 12, 2021. Further, regarding the request, may I schedule some time for a
         call with you and Taylor Moore, the Shell attorney that will be handling this subpeona,
         to get some background information regarding the requests?

         Thanks in advance,

         Valerie Vallot
         Paralegal
         Shell Oil Company


2 of 3                                                                                                            12/16/20, 10:29 AM
         Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.82 Page 60 of 64
Re: Subpoena (Shell Energy North America (US),...


         150 N. Dairy Ashford
         Ste. F0624B
         Houston, TX 77079

         (:   (832) 337-8761
         *:   valerie.vallot@shell.com

         This message and all attachments may be conﬁdential and protected by the attorney-client and other privileges. Any
         retention, review, use, dissemination, forwarding, printing, copying, disclosure or distribution by persons other than
         the intended recipients is prohibited and may be unlawful. If you have received this communication in error, please
         contact the sender and delete this message and any copy of it (in any form) without disclosing it. Unless expressly
         stated in this email, nothing in this message should be construed as a digital or electronic signature. Thank you for
         your cooperation.




3 of 3                                                                                                            12/16/20, 10:29 AM
          Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.83 Page 61 of 64
Re: Subpoena (Shell Energy North America (US),...



         Subject: Re: Subpoena (Shell Energy North America (US), L.P.) - Katz, Samuel v.
         Liberty Power Corp LLC, et al.-2020-20230
         From: Ethan Preston <ep@eplaw.us>
         Date: 12/14/20, 10:39 AM
         To: Taylor.T.Moore@shell.com, Valerie.Vallot@shell.com
         CC: 'Shaun Lieberman' <ylieberman@parasmoliebermanlaw.com>

         Hi Taylor,

         I wanted to include my prior emails to you below. I still need to touch base with my co-
         counsel and ﬁnd some availability, but we're mindful of the December 16 production
         date of course. However, I expect we can push out any response deadline until after the
         holidays (but are not in a position to provide a 60 day extension because of our own
         case management deadlines). Why don't we agree on January 8?

         I'll get back to you once I know when Shaun is available.

         Thanks,

         Ethan




         On 12/11/20 4:38 PM, Ethan Preston wrote:

          My apologies, my co-counsel and I have been struggling to get together on times we
          can both be available to speak with you. I'm pasting my December 7 email below for
          your convenience. As I indicated, we will agree on an extension until after the
          holidays.

          Let's shoot for Monday, next week. I am available any time after 10am CT.

          On 12/7/20 5:27 PM, Ethan Preston wrote:

           Valerie,

           Thanks for your email. As you know, the subpoena includes preservation
           instructions, and imposes duties on Shell other than production. We are amenable
           to continuing Shell's obligation to produce documents under the subpoena until
           after the holidays. However, (1) we cannot consent to continuing any other duty



1 of 4                                                                                12/16/20, 10:29 AM
          Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.84 Page 62 of 64
Re: Subpoena (Shell Energy North America (US),...


           that arises under the subpoena; and (2) we will need Shell's production in advance
           of our own case management deadlines early next year (we need Shell's
           documents for a motion to amend, in advance of our March 12 deadline to move
           to compel) so February 12 might ultimately be a touch late for us.

           I think it would also be productive to discuss whether we can narrow the
           production to minimize any burden, while still meeting Plaintiﬀs' litigation needs.

           That said, we're happy to talk with Taylor and are available Tuesday on.

           Thanks,

           Ethan




         On 12/14/20 9:04 AM, Taylor.T.Moore@shell.com wrote:
          Hi Mr. Preston,

          I am following up on Valerie’s previous emails as well as her voicemail. Are you
          agreeable to a 60-day extension for this subpoena? Additionally, we would really like
          to speak with you regarding the records that you have requested. As noted below, the
          current due date is December 16th. Shell would prefer to work with you through this
          matter, but, in an eﬀort to remain in compliance, will have to object to this subpoena
          on December 16th if we do not hear from you by then.

          Many thanks and hope to hear from you soon.

          Taylor

          Taylor Moore
          Legal Counsel—Global Litigation
          Shell Oil Company
          150 N Dairy Ashford,
          Houston, TX 77079

          (: +1 (832) 337-0905
          *: Taylor.T.Moore@shell.com




2 of 4                                                                                  12/16/20, 10:29 AM
         Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.85 Page 63 of 64
Re: Subpoena (Shell Energy North America (US),...




         This message and all attachments may be confidential and protected by the attorney-client and other
         privileges. Any retention, review, use, dissemination, forwarding, printing, copying, disclosure or distribution
         by persons other than the intended recipients is prohibited and may be unlawful. If you have received this
         communication in error, please contact the sender and delete this message and any copy of it (in any form)
         without disclosing it. Unless expressly stated in this email, nothing in this message should be construed as
         a digital or electronic signature. Thank you for your cooperation.




         From: Vallot, Valerie L SHLOIL-LSL/A <Valerie.Vallot@shell.com>
         Sent: Wednesday, December 9, 2020 1:12 PM
         To: ep@eplaw.us
         Cc: Moore, Taylor SHLOIL-LSL/A <Taylor.T.Moore@shell.com>
         Subject: RE: Subpoena (Shell Energy North America (US), L.P.) - Katz, Samuel v.
         Liberty Power Corp LLC, et al.-2020-20230
         Importance: High

         Mr. Preston,

         I just left you a voicemail regarding your subpeona to SENA. Please contact either
         myself or Taylor Moore. Our current due date is December 16 th and we would like to
         visit with you regarding the requests and an extension.

         Thank you,

         Valerie Vallot
         Paralegal
         Shell Oil Company
         150 N. Dairy Ashford
         Ste. F0624B
         Houston, TX 77079

         (:   (832) 337-8761
         *:   valerie.vallot@shell.com

         This message and all attachments may be conﬁdential and protected by the attorney-client and other privileges. Any
         retention, review, use, dissemination, forwarding, printing, copying, disclosure or distribution by persons other than
         the intended recipients is prohibited and may be unlawful. If you have received this communication in error, please
         contact the sender and delete this message and any copy of it (in any form) without disclosing it. Unless expressly
         stated in this email, nothing in this message should be construed as a digital or electronic signature. Thank you for
         your cooperation.


         From: Vallot, Valerie L SHLOIL-LSL/A
         Sent: Monday, December 7, 2020 7:52 AM
         To: 'ep@eplaw.us' <ep@eplaw.us>



3 of 4                                                                                                            12/16/20, 10:29 AM
         Case 3:21-cv-00133-W-MSB Document 1-3 Filed 01/22/21 PageID.86 Page 64 of 64
Re: Subpoena (Shell Energy North America (US),...


         Cc: Moore, Taylor SHLOIL-LSL/A <Taylor.T.Moore@shell.com>
         Subject: Subpoena (Shell Energy North America (US), L.P.) - Katz, Samuel v. Liberty
         Power Corp LLC, et al.-2020-20230

         Mr. Preston,

         Shell Energy North America (US) LP (“SENA”) is in receipt of a subpoena requesting
         records relating to SENA’s communications/transactions with Liberty Power Corp.,
         LLC, and/or Liberty Power Holdings, LLC, for the time period 2014 to present. The
         current due date noted in the subpeona is December 16, 2020. I am seeking a 60-
         day extension in which to respond, which would make the records due Friday,
         February 12, 2021. Further, regarding the request, may I schedule some time for a
         call with you and Taylor Moore, the Shell attorney that will be handling this subpeona,
         to get some background information regarding the requests?

         Thanks in advance,

         Valerie Vallot
         Paralegal
         Shell Oil Company
         150 N. Dairy Ashford
         Ste. F0624B
         Houston, TX 77079

         (:   (832) 337-8761
         *:   valerie.vallot@shell.com

         This message and all attachments may be conﬁdential and protected by the attorney-client and other privileges. Any
         retention, review, use, dissemination, forwarding, printing, copying, disclosure or distribution by persons other than
         the intended recipients is prohibited and may be unlawful. If you have received this communication in error, please
         contact the sender and delete this message and any copy of it (in any form) without disclosing it. Unless expressly
         stated in this email, nothing in this message should be construed as a digital or electronic signature. Thank you for
         your cooperation.




4 of 4                                                                                                            12/16/20, 10:29 AM
